RESCRIPT
WALSH, J.
Tills is an action of the case for negligence and is heard upon defendant's motion for a new trial, based on the usual grounds, after verdict for the plaintiff in the sum of $4500.
On August 15, 1925, at about 8:30 p. m. plaintiff, while walking along a public highway in the Town of Warwick, was struck and run over by an ■automobile owned and driven by defendant. Both pedestrian and machine were proceeding in a southerly direction. The testimony on the part of the plaintiff, corroborated by the defendant, shows negligence in the operation of the car and no discussion of liability is necessary, in our opinion.
The jury’s award of damages is seriously contested by the defendant. The actual financial loss to the plaintiff up to the time of trial was: wages $650, medical attention $320, and incidentals $50, a total of $1020. Plaintiff claimed permanent injury to his right knee which was not disputed by defendant. At the time of the occurrence, plaintiff sustained third degree burns on both knees and legs which have left permanent scars, three broken ribs which have healed, and a nervous shock. Plaintiff claimed constant and severe pain since the accident and asks compensation for this, for future pain and for future inability to pursue his usual employment. The jury awarded $3500 for these elements of damage, apparently.
While this award of $3500 for these injuries was generous, we cannot say that it is exorbitant or of such an amount as to shock the conscience of the. Court.
Motion for new trial denied.